Citation Nr: 0107760	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1954 to May 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1999, a statement of the case was issued in 
July 1999, and a substantive appeal was received in July 
1999.  The veteran testified at an RO hearing in September 
1999.

The issue of entitlement to service connection for a low back 
disability will be discussed in the remand section at the end 
of this decision


FINDINGS OF FACT

1.  By rating decision in November 1997, the RO found that no 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disability which had been denied by Board 
decision in March 1997; the veteran did not initiate an 
appeal from the November 1997 rating decision. 

2.  Evidence received since the November 1997 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability. 

3.  Schizophrenia was first manifested during the veteran's 
period of active military service. 

4.  By rating decision in January 1998, the RO found that no 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for low back disability 
which had been denied by Board decision in March 1997; the 
veteran filed a notice of disagreement from the January 1998 
rating decision, but he did not file a timely substantive 
appeal in response to a February 1998 statement of the case. 

5.  Evidence received since the January 1998 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
low back disability..  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the November 1997 rating decision 
is new and material and the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000). 

3.  Schizophrenia was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

4.  The January 1998 rating decision which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for low back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

5.  Evidence received since the January 1998 rating decision 
is new and material and the veteran's claim of entitlement to 
service connection for low back disability has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that claims which are subject 
to prior final decisions may not be reopened and reviewed 
unless new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

A review of the claims files shows that the veteran's 
underlying psychiatric and low back disability claims have 
been denied by various final regional office and Board 
decisions in the past.  With regard to the psychiatric 
disability issue, the most recent final determination is a 
November 1997 rating decision which found no new and material 
evidence to reopen the psychiatric disability claim which had 
been denied by prior determinations which were final.  The 
veteran did not file a notice of disagreement, and the 
November 1997 rating decision therefore also became final.  
38 U.S.C.A. § 7105(c).  With regard to the low back 
disability issue, the most recent final determination is a 
January 1998 rating decision which found no new and material 
evidence to reopen the claim.  Although the veteran did 
initiate an appeal by filing a notice of disagreement, he did 
not complete the appeal by filing a timely substantive appeal 
in response to a statement of the case which was issued in 
February 1998.  38 U.C.C.A. § 7105(a).  Accordingly, the 
January 1998 rating decision also became final.  38 U.S.C.A. 
§ 7105(c).  

It appears that the RO determined in the March 1999 rating 
decision (from which the present appeal arises) that new and 
material evidence had been received to reopen both claims.  
However, the Board must nevertheless review such finding 
since the United States Court of Appeals for Veterans Claims 
(Court) has indicated that it remains the Board's function to 
review the new and material evidence determination made by 
the regional office.  See generally Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 1996).

In the March 1999 rating decision, the RO points to various 
VA medical records dated from 1996 to 1998 as being new and 
material.  The Board notes that some records may be 
considered merely cumulative of evidence previously of record 
in that they simply show that the veteran now suffers from 
psychiatric and low back disorders, a fact known at the time 
of the prior final decisions.  However, certain records, 
including medical opinions rendered by VA medical care 
providers, suggest a relationship between the disorders in 
question and the veteran's military service.  After reviewing 
the evidence received since October 1992, the Board agrees 
that certain items of newly received evidence are, in light 
of the evidence previously of record, so significant that 
they must be considered to fairly decide the veteran's claim.  
The Board stresses that the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In sum, the Board finds that new and 
material evidence has been received and the claim has been 
reopened.  38 C.F.R. § 3.156.

I.  Psychiatric Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that during the pendency of the veteran's 
appeal but after the claims folder was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  After reviewing the claims files, the Board 
finds that there has been substantial compliance with the new 
legislation as regards the psychiatric disability issue and 
that there is no prejudice to the veteran by proceeding to a 
merits analysis at this time. 

The veteran contends that his psychiatric disorder, diagnosed 
as schizophrenia, was incurred during active duty service.  
Service medical records dated in April 1955 indicate that the 
veteran was seen for complaints of extreme nervousness and an 
inability to eat.  The examiner reported that the veteran was 
in a fairly severe anxiety state and very labile emotionally.  
The examiner indicated that medication (Phenobarb) was to be 
given and the veteran seen again several days later.  The 
veteran was seen in July 1955 the examiner noting same as 
above and about ready to have acute panic state.  It was 
noted that the veteran was to see a psychiatrist.  Despite 
the clinical references to further consultations, there are 
no service medical records documenting further psychiatric 
evaluation in service.  A March 1956 separation examination 
revealed no psychiatric complaints and on clinical 
examination the veteran's psychiatric status was reported to 
be normal.

Post-service records show that during the course of VA 
hospitalization in January and February 1969 for low back 
pain he underwent psychiatric consultation.  A psychiatrist 
suspected an incipient schizophrenic process.  

The veteran has been seen on numerous occasions by private 
and VA physicians for his psychiatric disability.  In May 
1998 the veteran was examined by two VA examiners (one with a 
M.D. and the other a Ph.D.), who submitted a summary after 
reviewing data contained from the veteran's medical records, 
claims file, phone conversations, and personal interviews.  
One examiner noted that she had treated the veteran at the 
mental health clinic for chronic paranoid schizophrenia and 
the veteran had been treated by the VAMC in Louisville since 
1969.  The examiners opined that the veteran first 
experienced symptoms of paranoid schizophrenia while serving 
in the U.S. Army in 1955.  They suggested that very early in 
his illness the symptoms interfered with his functioning on 
an intermittent basis so that he functioned fairly well and 
was able to fulfill his duties for periods of time despite 
his illness, complete his military service and receive an 
honorable discharge.  The examiners noted that this might 
explain why his symptoms were not noted on his discharge 
physical examination.  The examiners indicated that the 
veteran's symptoms became progressively worse over the course 
of time until his social, occupational, and educational 
functioning were completely disrupted.  In a follow-up letter 
dated October 1998, the VA physician examiner stated that 
information from the veteran and from his service records 
indicated that he was already experiencing some difficulties 
with his nerves while in the military although there was no 
documentation of psychotic symptoms at that time.  

It is clear that the veteran was seen for psychiatric 
symptoms during service, but it also appears that his 
psychiatric status was normal at the time of separation from 
service.  There does not appear to be any documentation of 
psychiatric problems until 1969.  This would suggest that the 
psychiatric or emotional problems noted on two occasions 
during service in 1955 were not indicative of a chronic 
psychiatric disorder.  

However, the record now includes medical opinions which 
suggest that the symptoms noted during service may have been 
the first manifestations of his current psychiatric disorder.  
It appears that the VA medical examiner who offered opinions 
in 1998 believes that the manifestations during service were 
not yet of the nature or magnitude to warrant a diagnosis at 
that time but when viewed in retrospect appear to be the 
initial signs of the veteran's psychiatric illness. 

The opinions supporting the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder 
appear to be based upon a review of the record in conjunction 
with examinations as medical records as well as service 
records were mentioned as part of the basis for the opinions 
rendered.  Such fact lends probative value to the opinions.  
On the other hand, there remains a lack of documented 
continuity of psychiatric symptomatology from 1955 until 
about 1969 which is significant in itself.  Nevertheless, 
consideration must be given to the opinions of trained 
examiners.  The VA examiners apparently feel that the 
psychiatric symptoms noted in 1955 during service were early 
manifestations of the veteran's current chronic psychiatric 
disability which has been diagnoses as schizophrenia.  After 
reviewing the vast record in this case and considering the 
detailed etiology opinions rendered in 1998, the Board 
believes that whereas the preponderance of the evidence of 
record in the past was against a finding of service 
connection, with the newly received evidence there now exists 
an approximate balance between the positive evidence and the 
negative evidence on the question of whether the veteran's 
schizophrenia is causally or etiologically related to his 
military service.  In such a case, service connection for 
schizophrenia is mandated by law.  38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, and entitlement to service 
connection for schizophrenia is warranted.  New and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for low back disability.  
The appeal is granted to this extent.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) set forth certain 
notice/development requirements, including VA examinations 
and medical opinions under certain circumstances.  

The veteran has been seen on numerous occasions by private 
and VA physicians for his low back disability.  However, the 
Board notes that there has not been a recent comprehensive VA 
orthopedic examination which includes an etiology opinion.  
The Board believes that further development in this regard is 
necessary to comply with the provisions of the Veterans 
Claims Assistance Act of 2000.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA and private medical records 
(not already of record) documenting 
ongoing treatment for low back disability 
should be associated with the claims 
file.

2.  The RO should review the claims files 
and take appropriate action to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  The veteran should be scheduled for 
special VA orthopedic examination to 
ascertain the nature and etiology of all 
low back disorder.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and any medically 
indicated special studies and tests 
should be accomplished.  After reviewing 
the claims files and examining the 
veteran, the examiner is requested to 
furnish detailed responses and discussion 
with regard to the following questions:  
1) what is the nature and extent of all 
current low  back disorders; 2) whether 
any current low back disorder preexisted 
the veteran's military service; 3) if so, 
whether the preexisting low back disorder 
is congenital or developmental in nature; 
4) if not congenital or developmental in 
nature, whether the preexisting low back 
disorder increased in severity during 
service beyond the natural progress of 
the disorder; 5) whether a separate 
disorder of the low back was first 
manifested during service or is due to an 
injury during service.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an appropriate time in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



